Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-11 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2019 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are 

This application includes one or more claim limitations  that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a creating unit creating a FSM”, “an optimizing unit optimizing the original dataflow” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Further, in regards to claim 9, the claim limitations “a creating unit creating a FSM”, “an optimizing unit optimizing the original dataflow” invoke 35 U.S.C. 112(f). 
(a)       Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claims 1 and 9, (line# refers to claim 1):
Line 4, it is unclear what the abbreviation of “FSM” (i.e. Finite State Machine?).
Line 5, it is not clearly defined what constitutes the term “dynamic factors”. For purposes of examination it is interpreted to include any type of factors including types of events that trigger transition.
As per claim 3, it is not clearly defined as to what constitutes the terms “QoS-Controlled-Power-Minimization” and “Power-Constrained -QoS-Maximization”. 
As per claims 2, 4-8 and 10-11, they are rejected as being 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 8-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schor et al. “Scenario-Based Design Flow for Mapping Streaming Applications onto On-Chip Many-Core Systems”.

As per claim 1, Schor teaches the invention including a dataflow optimization method for low-power operation of a multicore system, the dataflow optimization method comprising:
a step (a) of creating an FSM including a plurality of system states in consideration of dynamic factors that trigger a transition in system states for original dataflow (page 71, right column, lines 41-45 To coordinate the execution of different applications, we use a finite state machine (FSM), where each scenario is represented by a state. Transitions between scenarios are triggered by behavioral events [equiv. factors] generated by either running applications or the run-time system; page 74, right column, lines 15-20, Formally, we define the above described dynamic ∈ S × S, the set of applications P, an initial scenario s0 ∈ S, and three functions a, r, and h) and
a step (b) of optimizing the original dataflow through optimization of the created FSM (page 76, section 5.1.4, lines1-4, Mapping Optimization In the second step, we calculate for each mapping m ∈ M the set of binding relations B m so that the objective function, i.e., the maximum core utilization, is minimized and a set of predefined architectural constraints are fulfilled).

As per claim 5, Schor further teaches wherein the step (b) includes: a step (b1) of mapping each of a plurality of tasks corresponding to the created FSM to at least one core of multiple cores (page 71, left col. lines 8-12, a scenario-based design flow for mapping a set of applications [tasks] onto heterogeneous on-chip many-core systems. Applications are specified as Kahn process networks and the execution scenarios are combined into a finite state machine; page 72, left column, lines 1-4, the run-time manager monitors behavioral events, and applies the pre-calculated mappings to start, stop, resume, and pause applications according to the FSM; page 76 section 5.1.4 Mapping Optimization, In the second step, we calculate for each mapping m ∈ M the set of binding relations B m so that the objective function, i.e., the maximum core utilization, is minimized and a set of predefined architectural constraints are fulfilled. The number of firings of process v per time unit is f(v) and the maximum execution time of process v on a core of type d is w(v, d)); and a step (b2) of scheduling the tasks mapped to the multiple cores to satisfy predetermined conditions (page 72, right 

As per claim 8, Schor teaches further comprising a step (c) of providing a response to a change in the system state on the basis of the original dataflow optimized in the step (b) in runtime (page 74, right col. lines 3-12, After startup, the system enters the map scenario where the MAP application is running and displaying the current position of the car on a map. Depending on the situation, the scenario might change. For example, the driver starts to drive backwards so that the parking assistant is started (scenario parking), the voice navigation notifies the driver to take the next exit (scenario nav), or the driver start listening to some music (scenario map and music) [equiv. to response to change in system state]. In addition, the voice navigation might notify the driver to change the driving direction while listening to music).

As per claim 9, it is a dataflow optimization apparatus having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1.

As per claim 11, it is a dataflow optimization apparatus having similar limitations as claim 5. Thus, claim 11 is rejected for the same rationale as applied to claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Schor as applied to claim 1, in view of Lee et al. “Efficient Run-time Resource management of a Manycore Accelerator for Stream-based Applications”.

As per claim 2 Schor does not expressly teaches wherein the dynamic factors are factors about at least one of a QoS change and a power budget change in the step (a).
However, Lee teaches wherein the dynamic factors are factors about at least one of a QoS change and a power budget change in the step (a) (page 51, left column, lines 5-8 And the system status may change dynamically due to various factors such as workload variation, QoS requirement change, and unexpected component failure. In this paper, we address the problem of how to manage the dynamic behavior of the applications on a many core-based accelerator for energy minimization; page 51, left column, lines 48-50, Power consumption and heat dissipation are also important factors to determine the mode of operation). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Schor by incorporating the dynamic factors comprising QoS and power consumption as set forth by Lee because it would 

As per claim 4, Schor teaches wherein the step (a) is to create the FSM such that a state transition is possible between adjacent system state under the assumption that the plurality of system states included in the FSM are sequentially arranged (page 71, right column, lines 41-45 To coordinate the execution of different applications, we use a finite state machine (FSM), where each scenario is represented by a state. Transitions between scenarios are triggered by behavioral events [equiv. factors] generated by either running applications or the run-time system). Lee further teaches in accordance with a QoS level and/or a power budget level (page 51, left column, lines 5-8 And the system status may change dynamically due to various factors such as workload variation, QoS requirement change, and … manage the dynamic behavior of the applications on a many core-based accelerator for energy minimization; page 51, left column, lines 48-50, Power consumption and heat dissipation are also important factors to determine the mode of operation).

As per claim 7, Lee further teaches wherein, the predetermined conditions in the step (b2) further include a condition that sets latency to be predetermined time or less in parallelism of the tasks scheduled through the multiple cores (page 52, right column, table 1, describes comparison of run-time mapping techniques including latency).

As per claim 10, it is a dataflow optimization apparatus having similar limitations as claim 4. Thus, claim 10 is rejected for the same rationale as applied to claim 4.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schor as applied to claim 1, in view of Nguyen et al. “Optimal Power Control and Load Balancing for Uplink Cell-Free Multi-User Massive MIMO”.

As per claim 3, Schor teaches the limitations of claim 1. Schor further teaches wherein the step (a) is to create the system states included in the FSM (page 71, right column, lines 41-45 To coordinate the execution of different applications, we use a finite state machine (FSM), where each scenario is represented by a state. Transitions between scenarios are triggered by behavioral events [equiv. factors] generated by either running applications or the run-time system; page 74, right column, lines 15-20, Formally, we define the above described dynamic behavior of a system by an FSM F = (S, E, T, P, s0, a, r, h) that consists of the set of scenarios S, the set of events E, the set of directed transitions T ∈ S × S, the set of applications P, an initial scenario s0 ∈ S, and three functions a, r, and h). Schor does not expressly disclose: to create the system states included in the FSM as many as the number of QoS levels if the type of an optimization problem is QCPM (QoS- Controlled-Power-Minimization), and to create the system states included in the FSM as many as the number of power budget levels if the type of the optimization problem is PCQM (Power-Constrained-QoS-Maximization). 
However, Nguyen further teaches: … type of an optimization problem is QCPM (QoS- Controlled-Power-Minimization) and … the type of the optimization problem is PCQM (Power-Constrained-QoS-Maximization) (page 14463, Abstract … The power control problem is solved using three different criteria: 1) power minimization; 2) maximize min quality of service (QoS); and 3) maximize sum spectral efficiency (SE) under imperfect channel state information. While power minimization and min-QoS maximization problems can be solved in polynomial time).  
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teaching of Schor by incorporating the method of solving power minimization and QoS maximization as set forth by Nguyen because it would provide efficiently creating FSM based on the type of optimization problem including power minimization and QoS maximization, with predictable results.

As per claim 6, Nguyen further teaches wherein, in the step (b2), the predetermined conditions are conditions that minimize power consumption if the type of an optimization problem is QCPM (QoS-Controlled-Power- Minimization), and are conditions that maximize a QoS level in association with a power budget if the type of the optimization problem is PCQM (Power-Constrained-QoSs- Maximization) (page 14463, Abstract, In this paper, we consider the problem of power control and load balancing …The power control problem is solved using three different criteria: 1) power minimization; 2) maximize min quality of service (QoS); and 3) maximize sum spectral efficiency (SE) under imperfect channel state information. While power minimization and min-QoS maximization problems can be solved in polynomial time).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WH/
Examiner, Art Unit 2195

	
	/MENG AI T AN/           Supervisory Patent Examiner, Art Unit 2195